          Case 1:21-cv-05848-ALC Document 77 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              8/16/2021
 Kinney et al.,
                                      Plaintiffs, Case No. 1:21-cv-05848

                                                 ECF Case

                       v.                                ORDER FOR ADMISSION
                                                            PRO HAC VICE
 INTERNATIONAL BUSINESS MACHINES
 CORP.,
                         Defendant.

       The motion of Austin Kaplan, for admission to practice Pro Hac Vice in the above

captioned action is granted.

       Applicant has declared he is a member in good standing of the bar of the state of Texas;

and that contact information is as follows:

       Austin Kaplan
       KAPLAN LAW FIRM, PLLC
       406 Sterzing Street, Suite 200
       Austin, Texas 78704
       Phone: (512) 553-9390 / Fax: (512) 692-2788

Applicant having requested admission Pro Hac Vice to appear as counsel for Tom Kierl, Constance

Lewis, Chris Mancuso, Sheri Parr, Paul Pham, and Wilbert Talmadge, Plaintiffs, in the above-

captioned action.

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



         8/16/2021
Dated: ____________                                 By: ________________________________
                                                       United States District Judge
     New York, New York
